Citation Nr: 1734698	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-20 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to June 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 


FINDINGS OF FACT

1.  The extension of the right knee disability was functionally limited to 30 degrees, and the extension of the left knee disability was functionally limited to 70 degrees throughout the period on appeal; and the flexion in both knees was in excess of 45 degrees throughout the period on appeal.

2.  Both knees manifested a semilunar cartilage with frequent episodes of locking and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for a right knee disability based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

2.  The criteria for a disability rating of 50 percent for a left knee disability based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

3.  The criteria for a separate disability rating of 20 percent for a right knee disability based on semilunar cartilage conditions have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for a separate disability rating of 20 percent for a left knee disability based on semilunar cartilage conditions have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran has raised several objections to the examinations of record.  in a January 2005 written statement, the Veteran claimed that the severity of her knee cannot be determined by a quick examination by a physician.  The Veteran also claimed in an October 2012 notice of disagreement that the Veteran claimed that her August 2012 VA examination was not completely correct.  Unfortunately, the Board does not find either of these objections sufficient to remand for further development.  The first objections seem to be an objection to examinations in and of themselves, and, therefore, remanding for another examination would be futile.  The Board also noted that the second objection does not actually articulate what specifically was wrong with the August 2012, or what objection would be cured by remanding for another examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Knees

At issue is whether the Veteran is entitled to increased disability ratings for her bilateral knee disabilities.   Based on the functional limitation of her extension, the 
Veteran is entitled to a disability rating of 40 percent for her right knee and a disability rating of 50 percent for her left knee.  Additionally, the Veteran is entitled to separate disability ratings of 20 percent for a semilunar cartilage condition.

The Veteran first filed for service connection in August 1991, and, in February 1992, the RO granted service connection and assigned noncompensable disability ratings effective the date the claim was received.  The Veteran filed an increased rating claim in August 2004, and, in May 2005, the RO increased the Veteran's bilateral knee conditions to 10 percent effective the date the increased rating claim was received.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating for her left knee disability was increased to 20 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability ratings are evaluated pursuant to Diagnostic Codes 5003 & 5256 -5263.  38 C.F.R. § 4.71a.  Diagnostic Codes 5256 (ankylosis), 5257 (subluxation or lateral instability), 5262 (impairment of tibia or fibula), and 5263 (genu recurvatum) are not raised by the record, because the Veteran has been provided multiple VA examinations during the period on appeal; and the Veteran has not been diagnosed with ankylosis, subluxation, lateral instability, a tibia impairment, or a fibula impairment; and the Veteran's treatment records do not contain such a diagnosis during the period on appeal.  The Board notes that an August 2017 VA medical opinion indicates that the Veteran has a history of genu recurvatum.  Nevertheless, the VA examinations throughout the period on appeal indicate that the Veteran's extension was not measured beyond zero degrees.  Moreover as discussed below the Board is granting an increased disability rating for an extension functionally limited to greater than zero degrees.  Therefore, Diagnostic Code 5264 (genu recurvatum) does not provide an adequate basis for an increased disability rating either.  Finally as discussed below, the  Therefore, Diagnostic Codes 5256, 5257, 5262, and 5263 do not provide an adequate basis for an increased disability rating.

Under Diagnostic Code 5003, a disability rating of 10 percent is assigned when a knee manifests limitation of motion of a major joint, and a disability rating of 20 percent is assigned with limitation of motion of two major joints.  Diagnostic Code 5003 does not provide an adequate basis for an increased disability rating, because the Veteran has already been granted disability rating in excess of 10 percent based on limitation of motion, and each knee disability rating only applies one major joint; an individual knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5258, a disability rating of 20 percent is assigned when a knee manifests dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a disability rating of 10 percent is assigned when a knee is symptomatic of removal of semilunar cartilage removal.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  As discussed below, the Veteran is being granted a disability rating of 20 percent pursuant to Diagnostic Code 5258, and, therefore, Diagnostic Code 5259 does not provide an adequate basis for a higher disability rating.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when a knee disability manifests a flexion limited to 45 degrees, and a disability rating is assigned when a knee disability manifests a flexion to 30 degrees.  A disability rating of 30 percent is assigned when a left knee disability manifests a flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a disability rating of 10 percent is assigned when a knee disability manifests an extension limited to 10 degrees, and a disability rating is assigned when a knee disability manifests an extension limited to 15 degrees.  A disability rating of 30 percent is assigned when a knee disability manifests an extension limited to 20 degrees, and a disability rating of 40 percent is assigned when a knee disability manifests and extension limited to 30 degrees.  Finally, a disability rating of 50 percent is assigned when a knee disability manifests an extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In August 2004, the Veteran claimed that her bilateral knee condition had gotten worse.  The Veteran continued to submit statements claiming her knee conditions had gotten worse throughout the period of time.

The Veteran's treatment records throughout the period of service indicates that that the Veteran manifested knee symptoms including: pain exacerbated by standing and walking; swelling; locking; or giving way.  The Veteran's reports are corroborated by imaging reports which indicate the Veteran manifested knee conditions throughout the period on appeal.

The Veteran submitted another written statement in January 2005.  The Veteran claimed that her knees had changed over the years.  The Veteran indicated that her knees manifested pain, burning sensations, popping, and swelling, but she indicated that her left knee was more severe than her right.  The Veteran claimed the following activities aggravate her knee condition: walking more than 30 minutes; bending; squatting; and prolonged standing.  The Veteran also stated that her knees are sometimes impacted by the weather.  Finally, the Veteran claimed that the severity of her knee cannot be determined by a quick examination by a physician.

The Veteran underwent a VA examination in May 2005.  The Veteran reported that she was able to stand for more than one hour but less than three hours, and that she was only able to walk one quarter of a mile.  The Veteran claimed the following symptoms: pain including painful flare-ups, stiffness, and weakness.  The Veteran denied: instability, episodes of dislocation or subluxation, and locking episodes.  The Veteran's flexion and extension were 110 to zero degrees respectively in the right knee and 90 to zero degrees respectively in the left.  The examiner noted that pain begins in the left knee at 70 degrees in the right knee and 30 degrees in the left.  The examiner noted that the Veteran manifested additional loss of range of motion after repetitive range of motion due to pain, and that her range of motion was limited to 70 to 110 degrees in the right knee and 30 to 90 degrees.

In a June 2005 statement, the Veteran claimed that her left knee was worse than her right.

The Veteran participated in an informal conference before an RO in July 2006.  The Veteran claimed during the conference that her left knee disability rating should be larger than her right knee.

The Veteran submitted another written statement in July 2012.  The Veteran reported increased pain, inflammation, and swelling, and that these symptoms limit the Veteran's ability to walk, bend, squat, and repeatedly move her knees.

The Veteran underwent another VA examination in August 2012.  The Veteran reported that she had increased pain in both knees, and that the left knee is worse than the right.  The examiner diagnosed the Veteran with degenerative joint disease and chondromalacia of both knees.  The Veteran's flexion and extension were measured to 110 and zero degrees respectively in the both knees.  The examiner noted that the Veteran manifested additional functional loss due to less movement than normal, pain on movement, and swelling, but the examiner indicated that the Veteran was able to perform three repetitions of motion without additional loss of range of motion.

The Veteran described her knee disability in an October 2012 notice of disagreement.  The Veteran claimed that her knee conditions were not improving, and that she manifested the following knee symptoms: pain, swelling, and stiffness.  The Veteran claimed that her previous VA examination was not completely correct.

The Veteran underwent a VA examination in May 2014.  The Veteran reported that her knee symptoms were increasingly worse, and that her left knee was worse than the right.  The Veteran was diagnosed with chondromalacia in both knees.  The Veteran's flexion and extension were measured to 110 and zero degrees respectively in the both knees.  The examiner noted that the Veteran manifested additional functional loss due to less movement than normal, pain on movement, and swelling, but the examiner indicated that the Veteran was able to perform three repetitions of motion without additional loss of range of motion.  The examiner indicated that the Veteran had normal strength in both knees.

An August 2014 VA treatment record indicated that the Veteran had full range of motion.

In a January 2015 statement, the Veteran claimed that her left knee symptoms were worse than her right knee symptoms.

The Veteran was provided a VA medical opinion in August 2017.  The opinion indicated that the Veteran's current meniscal damage is a continuation of the condition documented in-service, because the signs, symptoms, and history are consistent with bilateral knee meniscal damage.  The opinion further indicated that it is as likely as not that the Veteran's in-service meniscal damage significantly pre-disposed her to her current knee degenerative joint disorder.

The weight of the evidence indicates that the Veteran does not meet the criteria for a disability rating in excess of 10 percent based on limitation of motion alone.  In order to meet the schedular rating criteria, the Veteran had to manifest a flexion of 30 degrees or greater or an extension of 15 degrees or more.  The Veteran's flexion and extension were measured multiple times during the period on appeal, and neither her flexion nor her extension of either knee met this criteria during the period on appeal.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran is entitled to increased disability ratings in her knees due to additional functional loss.  First the Board notes that the examinations of record did not indicate that the Veteran manifested additional functional loss of flexion.  A VA examination in May 2005 opined that the Veteran manifested additional loss of range of motion, and that the Veteran's extension in the right knee was limited to 70 degrees; and her left knee was limited to 30 degrees.  VA examinations in August 2012 and May 2014 also indicated that the Veteran manifested additional functional loss, but the examiners did not opine to what degree the Veteran's limitation of motion was additionally functionally impaired.  Therefore, the Board finds that, based on the evidence of record, it is at least as likely as not that the Veteran's extension was functionally limited to 30 degrees in the left knee and to 70 degrees in the right knee in May 2005.  The Veteran continued to manifest some level of additional functional impairment throughout the period on appeal.  Subsequent examinations did not clarify to what degree the Veteran manifested additional functional loss, and the Board must conclude that it is at least as likely as not that the May 2005 level of additional functional impairment continued throughout the period on appeal.  Therefore, the Veteran's extension of the left knee was functionally impaired to 30 degrees, and her right knee was functionally impaired to 70 degrees throughout the period on appeal.  As such, the Veteran is entitled to a disability rating of 40 percent for an extension functionally limited to 30 degrees, and a disability rating of 50 percent for an extension functionally limited in excess of 45 percent.

The weight of the evidence indicates that the Veteran is entitled to separate compensable disability ratings of 20 percent in each knee.  The Veteran's treatment records, as well as the Veteran's statements, throughout the period of service indicate that that the Veteran manifested knee symptoms including pain, swelling, locking, and giving way.  An August 2017 medical opinion indicated that the Veteran's knee disability manifested meniscal damage related to a period of service.  As such, the Veteran is entitled to a separate compensable disability rating in each of her knees due to her cartilage conditions.  The Veteran is entitled to a disability rating of 10 percent when a knee condition is symptomatic of semilunar cartilage, or a disability rating of 20 percent for locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  The Board finds that the Veteran's symptoms of pain, swelling, locking, and giving way more closely approximate the schedular criteria for a disability rating of 20 percent rather than 10 percent.

The Board notes that the Veteran's increased disability ratings are subject to the limitations of the amputation rule, and, therefore, the Veteran may not be granted a combined disability for a knee condition in excess of the disability rating for an elective amputation for that disability.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  The Veteran has been assigned disability ratings of 40 percent based on limitation of motion and of 20 percent based on a semilunar cartilage conditions; for a combined disability rating of 50 percent.  The Veteran has been assigned disability ratings of 50 percent based on limitation of motion and of 20 percent based on a semilunar cartilage conditions; for a combined disability rating of 60 percent.  Therefore, the Veteran's disability ratings do not violate the amputation rule.

Here, the weight of the probative evidence of record indicates that the Veteran has manifested a functionally limited extension and a cartilage condition in both knees.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the following disability ratings are granted: a 40 percent right knee disability; a separate 20 percent right knee disability; a 50 percent left knee disability; and a separate 20 percent left knee disability.

Exraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that she is entitled to a higher rating due pain, limitation of motion, locking, and giving way.  The schedular criteria provide for pain, limitation of motion, locking, and giving way.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5256 -5263.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  Therefore, the Veteran's symptomatology and impairment are more than contemplated by the schedular rating criteria.

Regarding any other theory for a claim for an extraschedular disability rating, the Board finds that the Veteran has not claimed entitlement to an extraschedular disability rating, and a claim for and extraschedular disability rating is not otherwise raised by the record.  Therefore, the Board finds that further extraschedular consideration is not necessary; Yancy v. McDonald, 27 Vet. App. 484 (2016); and referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is not necessary. 




TDIU

The Board has also considered whether the Veteran is entitled to TDIU.  See Rice.  The Veteran meets the schedular rating criteria for a TDIU, because, as of this decision, she has been assigned a disability rating that is at least 40 percent disabling and a combined disability rating in excess of 70 percent.  Additionally, the Veteran has claimed and VA examinations indicate that the Veteran's knee disabilities cause physical limitations that limit the Veteran's ability to secure and maintain gainful employment.  Nevertheless, the record does not indicate that the Veteran's knee disabilities limit the Veteran's ability to perform sedentary employment, and the Veteran has not been granted service connection for a disability that limits her ability to perform sedentary employment.  As such, the Veteran is not entitled to TDIU.


ORDER

A disability rating of 40 percent for a right knee disability based on limitation of extension is granted; subject to the laws and regulations governing the payment of VA compensation.

A separate disability rating of 20 percent for a right knee disability based on a semilunar cartilage condition is granted; subject to the laws and regulations governing the payment of VA compensation.

A disability rating of 50 percent for a left knee disability based on limitation of extension is granted; subject to the laws and regulations governing the payment of VA compensation.

A separate disability rating of 20 percent for a left knee disability based on a semilunar cartilage condition is granted; subject to the laws and regulations 

governing the payment of VA compensation.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


